Hall, Judge.
To a suit on account the defendant filed a plea of setoff alleging that the plaintiff was indebted to him for the value of (a) a customer’s list furnished by the defendant to the plaintiff, (b) services rendered by the defendant to the plaintiff, and (c) the defendant’s interest in an automobile. The trial resulted in a verdict favorable to the defendant which allowed the defendant’s claim of setoff. The evidence showed without contradiction that the defendant received the merchandise on the account; that the defendant was a stockholder and officer of a corporation whose business was related to the business of the plaintiff; that the list furnished to the plaintiff by the defendant was the property of that corporation rather than the property of the defendant; and that the services rendered by the defendant were assistance to a salesman of that corporation (who later became a salesman of the plaintiff) and in that corporation’s business. The record shows that both counsel conceded that the setoff based on the defendant’s interest in an automobile was not supported by the evidence. The evidence was insufficient to support the defendant’s claim of setoff. See Poore v. Shelnutt, 27 Ga. App. 237 (107 SE 597). The trial court erred in overruling the plaintiff’s motion for judgment for the full amount sued for notwithstanding the verdict for a lesser amount.

Judgment reversed.